DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.    The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    This Office action is in response to communications received on July 8, 2022. Claims 1, 2, 6-9, 13-16, 20 and 21 are pending and addressed below.

Response to Arguments
Applicant’s amendments are sufficient to overcome the Drawing objections set forth in the previous Office Action. 
Applicant’s amendments (and Examiner’s amendments herein below) are sufficient to overcome the claim objections set forth in the previous Office Action. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office Action. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 103 rejections set forth in the previous Office Action. 

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ariyeh Akmal (Reg. No. 51,388) on 27 July 2022.
The application has been amended as follows:

Listing of Claims:

Claim 1 (Currently Amended)	An identity management system, comprising: 
a processor; 
a non-transitory, computer-readable storage medium, including computer instructions for: 
obtaining identity management data associated with a plurality of source systems in a distributed enterprise computing environment, the identity management data comprising data on a set of identity management artifacts utilized in identity management in the distributed enterprise computing environment, wherein the plurality of source systems include a non-authoritative source system and an authoritative source system and the identity management data comprises account data on accounts from the non-authoritative source system and identity data on identities from the authoritative source system; 
determining a first set of columns associated with a schema of the non-authoritative source system; 
determining a second set of columns associated with a schema of the authoritative source system; 
forming a set of feature pairs specific to the non-authoritative source system and the authoritative source system wherein each feature pair of the set of feature pairs comprises a first column from the first set of columns associated with the schema of the non-authoritative source system and a second column from the second set of columns associated with the schema of the authoritative source system by correlating the first set of columns with the second set of columns to determine the set of feature pairs; 
generating feature values for each of the feature pairs for each of a set of account-identity pairs, where each account-identity pair comprises a first account of the accounts of the account data from the non-authoritative source system and a first identity of the identities of the identity data from the authoritative source system, and generating a feature value for a feature pair is based on a first value for the first column of the feature pair associated with the first account and a second value for the second column of the feature pair associated with the first identity; 
obtaining a training set of account-identity pairs and associated feature values; 
training a machine learning (ML) model specific to the non-authoritative source system and the authoritative source system based on the training set; 
filtering the set of account-identity pairs to select one or more account-identity pairs for which predictions are to be determined, wherein the filtering is based on the feature values for a set of screening feature pairs for each of the set of account-identity pairs and the set of screening feature pairs are a top number of feature pairs whose first column and second column have highest similarity values; 
generating, by the machine learning model, predictions for the selected one or more account-identity pairs, wherein a prediction for an account-identity pair is based on the feature values associated with that account-identity pair and if the prediction is over a threshold the account of the account-identity pair is associated with the identity of the account-identity pair.

Claim 2 (Currently Amended)	The identity management system of claim 1, wherein correlating the first set of columns with the second set of columns to determine the set of feature pairs comprises: 
determining [[the]] a similarity value between each of the first set of columns and each of the second set of columns based on [[the]] first values for the first column across all the accounts of the account data and second values for the second column across all identities of the identity data; and 
selecting the feature pairs based on the similarity values.

Claim 6 (Currently Amended)	The identity management system of claim 1, wherein the instructions further comprise instructions for: 
receiving a request for an interpretation of the prediction for an identified account-identity pair; 
determining a top set of features pairs that resulted in the prediction based on the ML model; and 
returning the top set of features to a user.

Claim 8 (Currently Amended)	A method, comprising: 
obtaining identity management data associated with a plurality of source systems in a distributed enterprise computing environment, the identity management data comprising data on a set of identity management artifacts utilized in identity management in the distributed enterprise computing environment, wherein the plurality of source systems include a non-authoritative source system and an authoritative source system and the identity management data comprises account data on accounts from the non-authoritative source system and identity data on identities from the authoritative source system; 
determining a first set of columns associated with a schema of the non-authoritative source system; 
determining a second set of columns associated with a schema of the authoritative source system; 
forming a set of feature pairs specific to the non-authoritative source system and the authoritative source system wherein each feature pair of the set of feature pairs comprises a first column from the first set of columns associated with the schema of the non-authoritative source system and a second column from the second set of columns associated with the schema of the authoritative source system by correlating the first set of columns with the second set of columns to determine the set of feature pairs; 
generating feature values for each of the feature pairs for each of a set of account-identity pairs, where each account-identity pair comprises a first account of the accounts of the account data from the non-authoritative source system and a first identity of the identities of the identity data from the authoritative source system, and generating a feature value for a feature pair is based on a first value for the first column of the feature pair associated with the first account and a second value for the second column of the feature pair associated with the first identity; 
obtaining a training set of account-identity pairs and associated feature values; 
training a machine learning (ML) model specific to the non-authoritative source system and the authoritative source system based on the training set;  
filtering the set of account-identity pairs to select one or more account-identity pairs for which predictions are to be determined, wherein the filtering is based on the feature values for a set of screening feature pairs for each of the set of account-identity pairs and the set of screening feature pairs are a top number of feature pairs whose first column and second column have highest similarity values; 
generating, by the machine learning model, predictions for the selected one or more account-identity pairs, wherein a prediction for an account-identity pair is based on the feature values associated with that account-identity pair and if the prediction is over a threshold the account of the account-identity pair is associated with the identity of the account-identity pair.

Claim 9 (Currently Amended)	The method of claim 8, wherein correlating the first set of columns with the second set of columns to determine the set of feature pairs comprises: 
determining [[the]] a similarity value between each of the first set of columns and each of the second set of columns based on [[the]] first values for the first column across all the accounts of the account data and second values for the second column across all identities of the identity data; and 
selecting the feature pairs based on the similarity values.

Claim 15 (Currently Amended)	A non-transitory computer readable medium, comprising instructions for: 
obtaining identity management data associated with a plurality of source systems in a distributed enterprise computing environment, the identity management data comprising data on a set of identity management artifacts utilized in identity management in the distributed enterprise computing environment, wherein the plurality of source systems include a non- authoritative source system and an authoritative source system and the identity management data comprises account data on accounts from the non-authoritative source system and identity data on identities from the authoritative source system; 
determining a first set of columns associated with a schema of the non-authoritative source system; 
determining a second set of columns associated with a schema of the authoritative source system; 
forming a set of feature pairs specific to the non-authoritative source system and the authoritative source system wherein each feature pair of the set of feature pairs comprises a first column from the first set of columns associated with the schema of the non- authoritative source system and a second column from the second set of columns associated with the schema of the authoritative source system by correlating the first set of columns with the second set of columns to determine the set of feature pairs; 
generating feature values for each of the feature pairs for each of a set of account-identity pairs, where each account-identity pair comprises a first account of the accounts of the account data from the non-authoritative source system and a first identity of the identities of the identity data from the authoritative source system, and generating a feature value for a feature pair is based on a first value for the first column of the feature pair associated with the first account and a second value for the second column of the feature pair associated with the first identity; 
obtaining a training set of account-identity pairs and associated feature values; 
training a machine learning (ML) model specific to the non-authoritative source system and the authoritative source system based on the training set; 
filtering the set of account-identity pairs to select one or more account-identity pairs for which predictions are to be determined, wherein the filtering is based on the feature values for a set of screening feature pairs for each of the set of account-identity pairs and the set of screening feature pairs are a top number of feature pairs whose first column and second column have highest similarity values; 
generating, by the machine learning model, predictions for the selected one or more account-identity pairs, wherein a prediction for an account-identity pair is based on the feature values associated with that account-identity pair and if the prediction is over a threshold the account of the account-identity pair is associated with the identity of the account-identity pair.

Claim 16 (Currently Amended)	The non-transitory computer readable medium of claim 15, wherein correlating the first set of columns with the second set of columns to determine the set of feature pairs comprises: 
determining [[the]] a similarity value between each of the first set of columns and each of the second set of columns based on [[the]] first values for the first column across all the accounts of the account data and second values for the second column across all identities of the identity data; and 
selecting the feature pairs based on the similarity values.

Allowable Subject Matter
Independent claims 1, 8 and 15 are allowed. Dependent claims 2, 6, 7, 9, 13, 14, 16, 20 and 21 are allowed based on their dependency. 

Claim 1 recites, inter alia, “the set of screening feature pairs are a top number of feature pairs whose first column and second column have highest similarity values”.

The closest prior art made of record is:
Versteeg et al. (U.S. Pub. No. 2017/0195415 and hereinafter referred to as Versteeg) – which discloses correlating fields from an identity schema with fields from an account schema – paragraphs [0014], [0017]-[0019], [0030] and [0032]
Enuka et al. (U.S. Pub. No. 2020/0050966 and hereinafter referred to as Enuka) – which discloses training a machine learning model using training data related to identities and feature values – paragraphs [0004], [0009], [0098], [0130], [0135] and [0163]-[0165]

While the prior art does show a filtering and screening for a machine learning model, the prior art is not considered to disclose the specific screening feature pairs as claimed. Therefore, claim 1 is considered to recite allowable subject matter. Claims 8 and 15 are considered to contain allowable subject matter for similar reasons to claim 1. Dependent claims 2, 6, 7, 9, 13, 14, 16, 20 and 21 are considered to contain allowable subject matter based on their dependency.

14.    None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application before the effective filing date of the claimed invention.

15.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Farrell et al. (U.S. Patent No. 10,643,135) – cited for teaching predicting links between nodes based on similarity analysis –col. 1 lines 20-35

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438